Name: Commission Directive 2009/146/EC of 26 November 2009 correcting Directive 2008/125/EC amending Council Directive 91/414/EEC to include aluminium phosphide, calcium phosphide, magnesium phosphide, cymoxanil, dodemorph, 2,5-dichlorobenzoic acid methylester, metamitron, sulcotrione, tebuconazole and triadimenol as active substances (Text with EEA relevance)
 Type: Directive
 Subject Matter: agricultural policy;  marketing;  health;  environmental policy;  means of agricultural production;  chemistry
 Date Published: 2009-11-27

 27.11.2009 EN Official Journal of the European Union L 312/55 COMMISSION DIRECTIVE 2009/146/EC of 26 November 2009 correcting Directive 2008/125/EC amending Council Directive 91/414/EEC to include aluminium phosphide, calcium phosphide, magnesium phosphide, cymoxanil, dodemorph, 2,5-dichlorobenzoic acid methylester, metamitron, sulcotrione, tebuconazole and triadimenol as active substances (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the second indent of the second subparagraph of Article 6(1) thereof, Whereas: (1) Commission Directive 2008/125/EC (2) contains terminological errors with respect to the uses which may be authorised for aluminium phosphide, calcium phosphide and magnesium phosphide. Those errors must be corrected. (2) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 2008/125/EC is corrected as follows: 1. in part A of the seventh column (specific provisions) of row No 266 (aluminium phosphide), the first and the second sentence are replaced by the following: Only uses as insecticide, rodenticide, talpicide and leporicide in the form of ready-to-use aluminium phosphide containing products may be authorised. As rodenticide, talpicide and leporicide only outdoor uses may be authorised.; 2. in part A of the seventh column (specific provisions) of row No 267 (calcium phosphide), the first sentence is replaced by the following: Only outdoor uses as rodenticide and talpicide in the form of ready-to-use calcium phosphide containing products may be authorised.; 3. in part A of the seventh column (specific provisions) of row No 268 (magnesium phosphide), the first and the second sentence are replaced by the following: Only uses as insecticide, rodenticide, talpicide and leporicide in the form of ready-to-use magnesium phosphide containing products may be authorised. As rodenticide, talpicide and leporicide only outdoor uses may be authorised.. Article 2 Member States shall adopt and publish by 28 February 2010 at the latest the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 March 2010. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 26 November 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. (2) OJ L 344, 20.12.2008, p. 78.